                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA
                              CHARLESTON DIVISION

Manuel A. Marin,                    )            Case No. 2:19-cv-01270-DCC
                                    )
                    Plaintiff,      )
                                    )
v.                                  )                        ORDER
                                    )
                                    )
Randall Williams, Lieutenant Grant, )
Major Clark, RHU Unit Manager/      )
Captain, Ms. Birch,                 )
                                    )
                    Defendants.     )
________________________________ )

       This matter is before the Court upon Plaintiff’s motion for preliminary injunction

and/or temporary restraining order. ECF No. 14. In accordance with 28 U.S.C. § 636(b)

and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United States

Magistrate Judge Mary Gordon Baker for pre-trial proceedings and a Report and

Recommendation (“Report”). On May 31, 2019, the Magistrate Judge issued a Report

recommending that the motion be denied. ECF No. 20. The Magistrate Judge advised

Plaintiff of the procedures and requirements for filing objections to the Report and the

serious consequences if he failed to do so. Plaintiff did not file objections to the Report;

however, on June 17, 2019, Plaintiff filed a motion for extension of time. ECF No. 26. In

his motion for extension of time, Plaintiff states that he understands his prior motion is

deficient and requests 30 days to retain counsel and file a second or amended motion for

preliminary injunction. Id.
       The Magistrate Judge makes only a recommendation to this Court.                  The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

       As stated above, Plaintiff has not objected to the Magistrate Judge's Report.

Accordingly, after considering the record in this case, the applicable law, and the Report

of the Magistrate Judge, the Court finds no clear error and agrees with the

recommendation of the Magistrate Judge. Plaintiff’s motion for preliminary injunction

and/or motion for temporary restraining order is [14] DENIED without prejudice to his right

to refile this motion at a later date. Plaintiff’s motion for extension of time [26] is FOUND

as MOOT.

       IT IS SO ORDERED.

                                                         s/ Donald C. Coggins, Jr.
                                                         United States District Judge
June 18, 2019
Spartanburg, South Carolina


                               NOTICE OF RIGHT TO APPEAL

The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4
of the Federal Rules of Appellate Procedure.
